Fourth Court of Appeals
                                San Antonio, Texas
                                     October 26, 2021

                                   No. 04-20-00220-CR

                              Rickey Donnell CRAWFORD,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 7034
                               Steve Hilbig, Judge Presiding

                                      ORDER
Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Lori I. Valenzuela

       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court